UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2275



AVA MAUREEN SAWYER,

                                            Plaintiff - Appellant,

          versus


CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA;
ARTHUR B. VIEREGG, JR., Honorable; DAVID T.
STITT, The Honorable; CIRCUIT COURT OF
FREDERICK COUNTY, VIRGINIA; ARTHUR SINCLAIR,
The Honorable; CIRCUIT COURT OF WARREN COUNTY;
DENNIS HUPP, The Honorable; THE SUPREME COURT
OF VIRGINIA; JUSTICES OF THE SUPREME COURT OF
VIRGINIA; CLARENCE G. WILLIAMS, JR., Sheriff;
ROBERT T. WILLIAMSON, Sheriff; ESTATE OF
PRESTON CONNER; DEAN S. WORCESTER,

                                           Defendants - Appellees.


                            No. 03-2313



AVA MAUREEN SAWYER,

                                            Plaintiff - Appellant,

          versus


CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA;
ARTHUR B. VIEREGG, JR., Honorable; DAVID T.
STITT, The Honorable; CIRCUIT COURT OF
FREDERICK COUNTY, VIRGINIA; ARTHUR SINCLAIR,
The Honorable; CIRCUIT COURT OF WARREN COUNTY;
DENNIS HUPP, The Honorable; THE SUPREME COURT
OF VIRGINIA; JUSTICES OF THE SUPREME COURT OF
VIRGINIA; CLARENCE G. WILLIAMS, JR., Sheriff;
ROBERT T. WILLIAMSON, Sheriff; ESTATE OF
PRESTON CONNER; DEAN S. WORCESTER,

                                           Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-258-A)


Submitted: February 12, 2004             Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ava Maureen Sawyer, Appellant Pro Se. James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Robert A. Dybing, THOMPSON & MCMULLAN, Richmond, Virginia; Lawrence
R. Ambrogi, COUNTY ATTORNEY, Winchester, Virginia; John David
Griffin, FOWLER, GRIFFIN, COYNE & COYNE, P.C., Winchester,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           In these consolidated appeals, Ava Maureen Sawyer appeals

the magistrate judge’s order granting Defendants’ Fed. R. Civ. P.

11 motion for sanctions (No. 03-2275) and the district court’s

order denying relief on her 42 U.S.C. § 1983 (2000) complaint (No.

03-2313). In No. 03-2275, we have reviewed the record and conclude

that the magistrate judge did not abuse his discretion in awarding

Rule 11 sanctions against Sawyer.        See Sawyer v. Circuit Court of

Fairfax County, No. CA-03-258-A (E.D. Va. July 11, 2003; July 31,

2003).   In No. 03-2313, we have reviewed the record and find no

error in the district court’s order.        Accordingly, we affirm for

the reasons stated by the district court.          See Sawyer v. Circuit

Court of Fairfax County, No. CA-03-258-A (E.D. Va. June 23, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -